 Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 1 of 14 PageID 16



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

ROBERT WHEELER,

          Plaintiff,

v.                                                   Case No.: 5:20-cv-00172

LAKE ROUSSEAU RESORT, LLC, a
Florida limited liability corporation, and
ALEXANDER G. STEWART, an individual,

     Defendants.
_________________________________/

                            ANSWER, AFFIRMATIVE DEFENSES,
                          MOTION TO STRIKE, AND COUNTERCLAIM

              Defendant, Lake Rousseau Resort, LLC, (“Rousseau”), by and through the

 undersigned counsel, hereby answers Plaintiff’s (“Wheeler”) Complaint (Doc.1) and

 states the following affirmative defenses:1

              1.   Admitted that Wheeler represents this is an action for minimum wage

 compensation under the Fair Labor Standards Act and the Florida Minimum Wage

 Amendment. Otherwise, denied.

              2.   Admitted, for jurisdictional purposes only, otherwise denied.

              3.   Admitted Defendant Rousseau had annual gross revenue of not less than

 $500,000.00.

              4.   Admitted for jurisdictional purposes only.

              5.   Admitted for jurisdictional purposes only.

              6.   Admitted for venue purposes only.

 1
    As of the filing of this Answer, Affirmative Defenses, Motion to Strike, and
 Counterclaim, Alexander Stewart had not been served with process. This responsive
 pleading is on behalf of Defendant, Lake Rousseau Resort, LLC, only.
 00796604-1                                      1
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 2 of 14 PageID 17



             7.    Without knowledge of Wheeler’s residence and therefore denied. In all

other respects the allegations are denied.

             8.    Admitted that Rousseau conducted business in Crystal River, Citrus

County, Florida; in all other respects denied.

             9.    Denied.

             10.   Denied.

             11.   Denied.

             12.   Denied.

             13.   Denied.

             14.   Denied.

             15.   Without knowledge and therefore denied.

             16.   Denied.

             17.   Denied.

             18.   Denied.

             19.   Denied.

             20.   Denied.

             21.   Denied.

             22.   Denied.

             23.   Without knowledge and therefore denied.

                                           COUNT I

             24.   Rousseau realleges its responses to Paragraphs 1 through 23.

             25.   Denied.

             26.   To the extent that Paragraph 26 alleges conclusions of law, Rousseau



00796604-1                                     2
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 3 of 14 PageID 18



neither admits nor denies those allegations because no response is required.

Otherwise, denied.

             27.   Denied.

             28.   Denied as referenced contemporaneously herein; Defendant Rousseau

moves to strike the claim for relief found in Paragraph 28(e).

                                             COUNT II

             29.   Rousseau realleges its responses to Paragraphs 1 through 23.

             30.   To the extent that Paragraph 30 alleges conclusions of law, Rousseau

neither admits nor denies those allegations because no response is required.

Otherwise, denied.

             31.   Denied.

             32.   Denied as referenced contemporaneously herein; Defendant Rousseau

moves to strike the claim for relief found in Paragraph 32(g).

                                    AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

             The Complaint fails to state facts sufficient to constitute a cause of action upon

which relief may be granted against Rousseau. Wheeler fails to present facts of an

employer/employee relationship alleging only conclusory statements.

                                   Second Affirmative Defense

             Rousseau is entitled to a credit and/or set-off in the amount of all non-cash

payments made to Wheeler, in the form of Employer-furnished board, lodging, or other

facilities pursuant to 29 U.S.C. § 203(m) or unpaid rent due and owing. The same also

applies to Wheeler’s claim under Article X, § 24 of the Florida Constitution.



00796604-1                                       3
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 4 of 14 PageID 19



                                    Third Affirmative Defense

             To the extent Plaintiff prevails on the FLSA claim, Rousseau is entitled to a set-

off in the amount of the unpaid rent due and owing from Wheeler for the period from

August 28, 2019 through February 22, 2020. During that time period, Wheeler resided

on Rousseau’s lots as a paying guest. Wheeler was obligated to pay rent to Rousseau

for that time period. Wheeler has not paid the rent for or otherwise compensated

Rousseau for those days Wheeler stayed on Rousseau’s lots as a paying guest.

Accordingly, Rousseau is entitled to set off the value of that unpaid rent due and owing.

                                   Fourth Affirmative Defense

             At all times, Rousseau acted in good faith and had no reasonable grounds for

believing that any alleged act or omission giving rise to this litigation was a violation of

either the Fair Labor Standards Act or Florida law. Accordingly, Wheeler is not entitled

to recover liquidated damages pursuant to 29 U.S.C. § 260 or Article X, § 24 of the

Florida Constitution.

                                     Fifth Affirmative Defense

             Defendant would state that the Fair Labor Standards Act does not govern the

relationship between Rousseau and Wheeler. The legal relationship between Rousseau

and Wheeler was that of landlord and tenant, respectively, not that of employer and

employee. Alternatively, Wheeler was an independent contractor in that he provided

services to Rousseau to pay the dues owed for this campsite rental. In either case, the

conduct alleged in the Complaint does not violate the Fair Labor Standards Act or

Article X, § 24 of the Florida Constitution and Wheeler is not entitled to the remedy or

relief sought therein.



00796604-1                                       4
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 5 of 14 PageID 20



                                   Sixth Affirmative Defense

             Wheeler is seeking to recover more than he is entitled to recover in this case.

Rousseau conferred a benefit upon Wheeler by allowing him to work 20 hours per week

as substitute performance for his obligation to pay rent to Rousseau. Wheeler

voluntarily accepted and retained that benefit. It would be inequitable and unjust for

Wheeler to simultaneously retain the benefit of not having to pay rent and the benefit of

minimum wages pursuant to the FLSA and/or Article X, Section 24 of the Florida

Constitution. Accordingly, the award of the judgment sought by Wheeler would unjustly

enrich Wheeler.

                                     Reservation of Rights

             Rousseau reserves the right to amend these Defenses and/or Affirmative

Defenses as the case progresses to include any additional defenses that may come to

light during the course of discovery in this matter, based upon factual determinations,

changes in applicable law, or otherwise deemed applicable through the discovery

process.

                     MOTION TO STRIKE PORTIONS OF THE COMPLAINT
                        AND SUPPORTING MEMORANDUM OF LAW

             Defendant, Lake Rousseau Resort, LLC (“Rousseau”), by and through the

undersigned counsel and pursuant to Federal Rule of Civil Procedure 12(f), hereby

moves to strike portions of the Complaint. In each of Counts I and II of the Complaint,

Wheeler improperly seeks “declaratory relief … finding that employees, including

Plaintiff, who worked for the Defendants within the last five years were not paid

minimum wage for all hours worked.” (Doc.1 at 5, 6). In support of the instant Motion,

Defendant provides the following Memorandum of Law.

00796604-1                                      5
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 6 of 14 PageID 21



                                   MEMORANDUM OF LAW

             Pursuant to Federal Rule of Civil Procedure 12(f), the Court may strike from a

pleading any immaterial matter. “In a case of actual controversy within its jurisdiction …

any court of the United States, upon the filing of an appropriate pleading, may declare

the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought. 28 U.S.C. § 2201(a) (emphasis

added). In order to properly plead entitlement to relief, a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

             Here, Wheeler’s prayer for declaratory relief directed to employees other than

Plaintiff is not supported by the averments in the Complaint. Wheeler only brings the

instant minimum wage claims by and for himself. Wheeler has not alleged nor

attempted to allege that employees other than Wheeler were not paid a minimum wage

in violation of the FLSA or Article X, Section 24 of the Florida Constitution. Nor has

Wheeler alleged or attempted to allege class representation of all employees who

worked for Rousseau within the last five years. No employee other than Wheeler is an

interested party over which the Court has the authority to issue a declaratory judgment.

28 U.S.C. § 2201(a). Accordingly, the employment (or lack thereof) of any employees

other than Wheeler is entirely immaterial to the gravamen of Wheeler’s claim: that

Wheeler himself was not compensated above the minimum wage pursuant to the FLSA

or Article X, Section 24 of the Florida Constitution.




00796604-1                                      6
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 7 of 14 PageID 22



             WHEREFORE, Defendant Rousseau respectfully requests that this Court strike

subsection (e) of the prayer for relief in Count I and subsection (g) of the prayer for relief

in Count II.

                                         COUNTERCLAIM

             Counter-Plaintiff, Lake Rousseau Resort, LLC (“Rousseau”), by and through the

undersigned counsel and pursuant to Federal Rule of Civil Procedure 13, hereby sues

Counter-Defendant, Robert Wheeler (“Wheeler”), and alleges the following:

                                   JURISDICTION AND VENUE

             1.    Counter-Plaintiff Rousseau is a Florida limited liability company principally

addressed at 12330 NW 71st St., Parkland, Florida 33076. Rousseau’s business

consists of leasing various RV lots in its RV park, located at 10811 N. Coveview

Terrace, Crystal River, Florida 34428 (the “RV Park”).

             2.    At all times material hereto, Counter-Defendant Wheeler was a natural

person residing in Crystal River, Citrus County, Florida.

             3.    This Court has automatic supplemental jurisdiction over the instant

Counterclaim pursuant to 28 U.S.C. § 1367(a), as both the Counterclaim and the

Complaint arise from a common nucleus of operative fact. For that same reason, this

Court also has automatic supplemental jurisdiction over the instant Counterclaim as a

compulsory counterclaim pursuant to Federal Rule of Civil Procedure 13(a).

             4.    Venue for the instant Counterclaim properly lies in the Middle District of

Florida, as the events giving rise to the Counterclaim and the Complaint occurred in

Citrus County, Florida, which lies within the Middle District of Florida. 28 U.S.C. § 89(b).




00796604-1                                       7
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 8 of 14 PageID 23



                                        BACKGROUND

             5.    On or about July 2019 Wheeler approached Rousseau about renting

space in Rousseau’s RV Park. Subsequently Wheeler inquired as to whether he could

work off the rent he would normally have to pay. Rousseau and Wheeler discussed the

same and determined that twenty (20) hours of work per week would suffice to cover

the rent that was owed.

             6.    Pursuant to the above, Rousseau and Wheeler entered into a rental

agreement for a week-to-week tenancy of certain lots in the RV Park.

             7.    On or about July 24, 2019, Wheeler began to rent lots from Rousseau.

             8.    On or about August 23, 2019, Wheeler entered into an Agreement with

Rousseau to, in lieu of paying the rent and various utilities and amenities, work for 20

hours per week (the “Workcamper Agreement”). A blank copy of the Workcamper

Agreement is attached hereto as Exhibit “A”.2 The Workcamper Agreement provides

that, if Wheeler fails to fulfill his agreed 20 hours per week, then Rousseau will charge

rent for the difference.

             9.    On or about August 28, 2019, Wheeler began his substitute work for

Rousseau pursuant to the Workcamper Agreement.

             10.   Over the course of Wheeler’s tenancy with Rousseau, Rousseau received

numerous complaints from other RV Park guests about Wheeler’s behavior. These

complaints chiefly concerned Wheeler denigrating both the RV Park and Rousseau’s

management.




2
 Rousseau would attach hereto an executed copy of the Workcamper Agreement but
cannot for the reasons stated in Paragraph 13 of this Counterclaim.
00796604-1                                     8
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 9 of 14 PageID 24



             11.   Pursuant to Wheeler’s misconduct, Rousseau provided Wheeler with an

Eviction Notice on or about February 18, 2020. The Eviction Notice is attached hereto

as Exhibit “B”. The Eviction Notice states (1) that Wheeler workcamper status ended on

February 13, 2020; (2) that Wheeler’s tenancy was terminated, effective February 26,

2020; and (3) that as of February 14, 2020, Wheeler would be considered a paying

guest at a rent of $45 per night versus the normal weekly tenancy.

             12.   On or about February 22, 2020, Wheeler vacated the RV Park.

             13.   As he left the RV Park, Wheeler took with him Rousseau’s only signed

copies of the Rental Agreement and Workcamper Agreement. Wheeler took these

Agreements without Rousseau’s permission or assent, thus depriving Rousseau of their

use.

             14.   All conditions precedent to this action have occurred, have been

performed, have been excused, or have otherwise been waived. Rousseau is obligated

to pay the undersigned reasonable attorneys’ fees for the performance of services in

this matter.

                                           COUNT I
                                    (Declaratory Judgment)

             15.   Rousseau realleges Paragraphs 1 through 14 as if set forth herein.

             16.   This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201

and Chapter 86, Florida Statutes, to determine and declare the legal relations between

the parties.

             17.   Wheeler alleges in the Complaint that Rousseau has violated Federal and

Florida minimum wage laws regarding work Wheeler performed pursuant to the

Workcamper Agreement.

00796604-1                                      9
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 10 of 14 PageID 25



             18.   Rousseau understands that the relationship between the parties was, at

all relevant times hereto, that of landlord and tenant through the Rental Agreement, and

that any work performed by Wheeler was as an independent contractor for the purpose

of offsetting both the rent due thereunder and other costs incidental to Wheeler’s use

and occupancy of Rousseau’s lots.

             19.   As such, a genuine, bona fide, dispute exists between the parties as to

whether the legal relationship between Rousseau and Wheeler was, at all times

material hereto, one of landlord and tenant or one of employer and employee. Because

of the present controversy, Rousseau is in need of declaratory relief and is without an

adequate, certain, prompt, or complete remedy that would be efficient to attain the ends

of justice in its prompt administration as would the relief requested herein.

             WHEREFORE, Counter-Plaintiff Rousseau prays that this Court declare that the

legal relationship between that of Rousseau and Wheeler is that of landlord and tenant

and that Wheeler’s work pursuant to the Workcamper Agreement was a substitute for

Wheeler performing his obligation to pay rent under the Rental Agreement.

                                           COUNT II
                               (Action to Recover Unpaid Rent)

             20.   Rousseau realleges Paragraphs 1 through 14 as if set forth herein.

             21.   This is an action to recover unpaid rent pursuant to § 83.55, Florida

Statutes.

             22.   Wheeler resided on Rousseau’s lots as a paying guest from February 14,

2020 to February 22, 2020. Wheeler was obligated to pay rent to Rousseau for that time

period in the amount of $368.00.

             23.   Wheeler has not paid the rent for or otherwise compensated Rousseau for

00796604-1                                     10
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 11 of 14 PageID 26



those nine (9) days Wheeler stayed in the RV Park as a paying guest.

             24.   Accordingly, Wheeler is indebted to Rousseau for the unpaid rent, the loss

of which has injured Rousseau.

             WHEREFORE, Counter-Plaintiff Rousseau prays for judgment in its favor and

against Counter-Defendant Wheeler for back-rent; post-judgment interest; costs;

attorneys’ fees, pursuant to § 83.48, Florida Statutes; and such other and further relief

as this Court may deem just and proper.

                                            COUNT III
                                (Action to Recover Unpaid Rent)

             25.   Rousseau pleads this Count in the alternative, pursuant to Federal Rule of

Civil Procedure 8, in the event that the Court determines that the relationship between

the parties was predominantly one of employer-employee and that the lodging credit in

29 U.S.C. § 203(m) does not apply.

             26.   Rousseau realleges Paragraphs 1 through 14 as if set forth herein.

             27.   This is an action to recover unpaid rent pursuant to § 83.55, Florida

Statutes.

             28.   Wheeler and Rousseau entered into the Rental Agreement, a valid and

enforceable agreement furnished by mutual consideration.

             29.   From August 28, 2019 to February 13, 2020, Wheeler was obligated to

pay rent to Rousseau in the amount of $4,690.00.

             30.   Wheeler has not paid the rent for or otherwise compensated Rousseau for

the rental of Rousseau’s lots for the period from August 28, 2019 to February 13, 2020.

             31.   Wheeler’s failure to pay the rent constitutes a material breach of the

Rental Agreement.

00796604-1                                      11
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 12 of 14 PageID 27



             32.   Wheeler’s material breach deprived Rousseau of rent, the loss of which

has injured Rousseau.

             WHEREFORE, Counter-Plaintiff Rousseau prays for judgment in its favor and

against Counter-Defendant Wheeler for back-rent; post-judgment interest; costs;

attorneys’ fees, pursuant to § 83.48, Florida Statutes; and such other and further relief

as this Court may deem just and proper.

                                           COUNT IV
                                      (Unjust Enrichment)

             33.   Rousseau pleads this Count in the alternative, pursuant to Federal Rule of

Civil Procedure 8, in the event that the Court determines that no valid, enforceable

agreement exists between the parties.

             34.   Rousseau realleges Paragraphs 1 through 14 as if set forth herein.

             35.   This is an action to recover the value of rent by which Counter-Defendant

was unjustly enriched.

             36.   Wheeler rented lots from Rousseau from July 24, 2019 to February 22,

2020. In the period from August 28, 2019 to February 13, 2020, Rousseau allowed

Wheeler to pay off his rent owed to Rousseau by performing independent contractor

work on the premises.

             37.   Rousseau conferred a benefit upon Wheeler by allowing him to work 20

hours per week as substitute performance for his obligation to pay rent to Rousseau. At

all times relevant hereto, the rental value of Rousseau’s lot was greater than both the

minimum wage and the value that Rousseau received from Wheeler’s work. Wheeler

owed Rousseau $4,690.00 in rent for the time period in question.

             38.   Wheeler voluntarily accepted, has retained, and currently retains the

00796604-1                                      12
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 13 of 14 PageID 28



benefit of not having paid the required $4,690.00 as Wheeler has not paid the rent for or

otherwise fully compensated Rousseau for the period from August 28, 2019 to February

13, 2020.

             39.    It would be inequitable and unjust for Wheeler to simultaneously retain the

benefit of not having to pay rent and the benefit of minimum wages pursuant to the

FLSA and/or Article X, Section 24 of the Florida Constitution.

             40.    Accordingly, Wheeler was unjustly enriched to Rousseau’s detriment.

             WHEREFORE, Counter-Plaintiff Rousseau prays for judgment in its favor and

against Counter-Defendant Wheeler for back-rent; post-judgment interest; costs; and

such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

             Counter-Plaintiff demands a trial by jury on all issues so triable.

                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 26th day of May, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a

notice of electronic filing to: Peter Bober, Esquire, and Samara Bober, Esquire, 2699

Stirling        Road,    Suite-A304,    Hollywood,      Florida   33312,   peter@boberlaw.com,

samara@boberlaw.com.

                                              CAMPBELL TROHN
                                              TAMAYO & ARANDA, P.A.

                                              /s/ Robert Aranda
                                              Robert Aranda, Esq.
                                              Florida Bar No. 988324
                                              Edward B. Kerr
                                              Florida Bar No. 1018861
                                              1701 South Florida Avenue
                                              Lakeland, FL 33803

00796604-1                                         13
Case 5:20-cv-00172-JSM-PRL Document 4 Filed 05/26/20 Page 14 of 14 PageID 29



                                Tel: (863) 686-0043
                                Fax: (863) 616-1445
                                r.aranda@cttalaw.com
                                e.kerr@cttalaw.com
                                p.roop@cttalaw.com
                                Attorneys for Defendant/Counter-Plaintiff
                                Lake Rousseau Resort, LLC




00796604-1                          14
